                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                              Judge William J. Martínez

Civil Case No. 16-cv-2946-WJM-NYW

SUNFLOWER CONDOMINIUM ASSOCIATION, INC.,
a Colorado nonprofit corporation,

       Plaintiff and Counterclaim Defendant,
v.

OWNERS INSURANCE COMPANY,

       Defendant and Counterclaimant.


        SUPPLEMENTAL RULING ON SUNFLOWER’S RULE 50 MOTION &
           ORDER THAT OWNERS SUBMIT A FORM OF JUDGMENT


       At the close of Counterclaimant Owners’s evidence on day 2 of last week’s trial

(October 16, 2018), Counterclaim Defendant Sunflower orally moved for Rule 50(a)

judgment as a matter of law. (See ECF No. 215 at 3.) The Court took that motion

under advisement. (Id.) Then, at the close of its own case on day 4 (October 18,

2018), Sunflower renewed its Rule 50(a) motion on its previous grounds, as well as on

two new grounds: (1) the insurance policy strictly limits the fraud clause to the actions of

the “insured,” to the exclusion of any agent; and (2) recoupment is not an available

remedy because the insurance policy does not expressly state that it is an available

remedy. (See ECF No. 217 at 2) The Court expressed serious concern, and Owners

similarly argued, that Sunflower waived these new arguments for failure to raise them in

the mid-trial motion. The Court nonetheless ordered Sunflower to file its arguments in

writing, and it permitted Owners to file a written response. In between those two events,

the jury rendered a verdict in Owners’s favor. (See ECF No. 229.) The Court must now
determine whether it may enter judgment on the verdict in Owners’s favor in light of

Sunflower’s two new arguments.

      Sunflower’s written brief says nothing about the waiver question raised in open

court. (See generally ECF No. 218.) Owners’s response points out as much, and cites

Tenth Circuit authority supposedly supporting its waiver argument. (ECF No. 219 at 2–

3.) But the cases Owners cites address renewal of a Rule 50(a) motion through a post-

verdict Rule 50(b) motion. See M.D. Mark, Inc. v. Kerr-McGee Corp., 565 F.3d 753,

763 (10th Cir. 2009); Marshall v. Columbia Lea Reg’l Hosp., 474 F.3d 733, 738 (10th

Cir. 2007). They do not address a mid-trial Rule 50(a) motion at the close of the

opposing party’s evidence and the renewal of that same motion at the close of all the

evidence.

      Rule 50(a) is frankly not clear about this circumstance. Timing-wise, its only

requirement is that the motion “be made at any time before the case is submitted to the

jury.” Fed. R. Civ. P. 50(a)(2). Sunflower’s motion, including its two new arguments,

satisfies this requirement, strictly speaking. However, the Court finds that Sunflower

raised these two new arguments too late, for two reasons unrelated to any timing

requirements inherent in Rule 50(a).

      First, as noted, Sunflower’s written submission entirely fails to address the waiver

question that the Court and Owners repeatedly raised during oral argument on the

motion. The Court thus deems Sunflower to have conceded the issue. See, e.g.,

Phoenix Ins. Co. v. Trinity Universal Ins. Co., 2013 WL 12106960, at *10 n.13 (D. Colo.

Aug. 29, 2013); Kosak v. Catholic Health Initiatives, No. 08-CV-01505-CMA-MJW, 2009

WL 3497782, at *6 (D. Colo. Oct. 28, 2009), aff’d, 400 F. App’x 363 (10th Cir. 2010).



                                            2
       Second, forfeiture may apply when a party fails to present a legal argument at

the time when its resolution could have obviated the case entirely, or at least a

significant portion of it. See Muskrat v. Deer Creek Pub. Sch., 715 F.3d 775, 791 (10th

Cir. 2013) (party forfeited counterargument that was not raised in a summary judgment

response but naturally should have been, given that it would have mooted analysis of

other arguments made in the summary judgment motion). This applies to Sunflower’s

two new arguments. If raised at an appropriate time (most likely summary judgment)

and accepted by the Court, one or both of those arguments may have disposed of this

case entirely or, at a minimum, would have obviated most of the testimony and

evidence presented at trial.

       In the Court’s view, it would be fundamentally unjust to put Owners to its proof on

its counterclaim at a week-long jury trial, and then consider at this late date arguments

from Sunflower which, if now accepted by the Court, would render the entire trial a

nullity. This is a result the Court would only conceivably entertain in the event it was

plausibly argued that the Court lacked either in personam or subject matter jurisdiction.

Since jurisdiction is manifestly not an issue raised by the supplemented Motion, the

Court finds that Sunflower forfeited both arguments for failure to timely raise them

before trial.

       The Court therefore ORDERS as follows:

1.     The Court DENIES Sunflower’s oral Rule 50(a) motion, as supplemented by ECF

       No. 218, for the reasons stated on the record in open court and for the reasons

       stated in this order; and




                                             3
2.   On or before October 29, 2018, Owners shall submit a proposed form of

     judgment as an attachment to a brief addressing whether Owners has an

     obligation, in this circumstance, to refund Sunflower’s policy premium (or, in other

     words, whether the Court should order a $50,000 setoff to the judgment).

     Sunflower may file a response to this submission on or before November 2,

     2018. No reply will be accepted.


     Dated this 24th day of October, 2018.

                                               BY THE COURT:



                                               ______________________
                                               William J. Martinez
                                               United States District Judge




                                          4
